DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
An amendment to the claims was filed on 6/16/2022.
Claims 2-21 are pending.
Claims 2, 5-7, 13-17, and 21 are currently amended.
Claims 3-4, 8-12, and 18-20 are previously presented.
Claims 2, 14, and 15 are independent.



Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive.
35 U.S.C. 112(b) Rejections
Applicant’s arguments with regards to the prior rejection of claim 7 under 35 U.S.C. 112(b) have been considered.  The prior rejection is withdrawn in view of the current amendments.
35 U.S.C. 101 Rejections
Applicant’s arguments with regards to the rejection of claims 2-21 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more have been considered but are not persuasive.
Regarding claim 2, Applicant argues that the claim, as amended, recites additional elements beyond the judicial exception that integrate any alleged abstract ideas into a practical application, or amount to significantly more than the alleged abstract idea, under Step 2A, Prong Two, and Step 2B of the prevailing framework for determining eligibility (see Remarks, pp.14-15).  More specifically, Applicant argues that claim 2 recites specific limitations, including “automatically cause time period and payment information entries… to be displayed…” and “automatically cause graphical interactive slider selection objects to be displayed… to select a time period”.  Applicant further points to Fig. 7 to illustrate these limitations which are drawn to simultaneously selecting two columns relating to a time period and corresponding price information (see Remarks, pp.17-18).
The argument is not persuasive.  With regards to Step 2A Prong Two, in determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. This has also been referred to as a technological solution to a technological problem. In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology.  Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  The selection of payments and payment dates using sliders as described in the specification at para. 0230 and Fig. 7 is no more than generic computer implementation.  The display of such information in row format is generic computer implementation, e.g. several rows in a spreadsheet or table may be displayed in a similar fashion, where the row contains columns corresponding to dates and price information.  These rows may be multiply-selected and the use of sliders to select a range of rows is not a technical solution to a technical problem.  Note that Jaeger (US 2007/0083823 A1) discloses positioning of marker bars to select rows and columns of a spreadsheet (see para. 0018).
Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same.  With regards to Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.
35 U.S.C. 103 Rejections
The prior rejection of claims 2-21 under 35 U.S.C. 103(a) as being unpatentable over Christopolous (US 8,788,404 B1) in view of Sant (US 2005/0187851 A1) have been withdrawn in view of the current amendments.

Claim Objections
Claim 2 is objected to because of the following informalities: 
The claim recites “one or more debt instrument” rather than “one or more debt instruments”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 2-21 are directed to a system, method, and product, which are within the four statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent apparatus claim 2 as the claim that represents the claimed invention for analysis and is similar to independent method claim 14 and independent product claim 15.  Claim 2 recites the limitations of: 
generate a user account comprising one or more debt instruments to determine a cash flow rating, wherein the user account comprises a financial account based on user’s holdings derived from the user’s order book;
	determine user preferences concerning one or more payments and/or debt instruments, wherein the preferences are received from a user;
	determine a schedule of payments for one or more debt instruments;
	determine parameters for one or more debt instruments; 
search one or more debt instrument based on the parameters;
allow for exchange of one or more debt instruments by operating a trading exchange;
cause time period and payment information entries about one or more debt instruments of a debt portfolio to be displayed in a first column and a second column, respectively;
simultaneously select a time period entry in the first column and a payment information entry in the second column;
receive selection of one or more time period and payment information entries based on the selections;
in response to the selection, receive data comprising information about a debt instrument portfolio comprising one or more debt instruments, the information comprising, for each debt instrument, a price associated with the debt instrument;
determine, based on stored information, a current value for each of the one or more debt instruments;
determine, based on stored information, a payment schedule for each of the one or more debt instruments, each payment schedule comprising one or more payments, each payment schedule correlating a series of payment amounts with respective scheduled times of payment;
determine a probability of payment for the one or more payments for each of the one or more debt instruments;
after determining a probability of payment for the one or more payments for each of the one or more debt instruments, determine a portfolio cash flow rating of the debt instrument portfolio based on:
(1) the current value of each of the one or more debt instruments; and
(2) the probability of payment for the one or more payments of each debt instrument; and
cause information about the portfolio cashflow rating to be displayed.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. The limitations recite determining cash flow ratings, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The recitation of “at least one processor”, “a memory”, “electronic communication network”, “account module”, “preferences module”, “schedule module”, “parameters module”, “instrument module”, “exchange module”, and graphical user interface elements is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 14 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “at least one processor”, “a memory”, “electronic communication network”, “account module”, “preferences module”, “schedule module”, “parameters module”, “instrument module”, “exchange module”, and slider bar graphical user interface elements. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 2, 14, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 2, 14, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 3-13 and 16-21 further define the abstract idea that is present in their respective independent claims 2, 14, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 2-21 are not patent-eligible.

	
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jaeger (US 2007/0083823 A1) discloses positioning of marker bars to select rows and columns of the spreadsheet (see para. 0018).
Victor (US 2012/0030566 A1) discloses systems for manipulating data items and assisting users in selecting and highlighting one or more items in a list of items using touch commands.  Ranges of selected items may be merged by moving the markers to unify separate groups of selected items. A region that contains multiple selectable options may be displayed adjacent to a selected item. The selectable options may correspond to different ways to select and deselect items. Multifinger swipe gestures may be used to select and deselect data items.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC WONG
Primary Examiner
Art Unit 3698



/ERIC T WONG/Primary Examiner, Art Unit 3698